In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Robbins, J.), entered March 23, 1987, which, after the presentation of evidence by the plaintiffs, granted the defendant’s motion, made during trial at the close of their evidence, to dismiss the complaint for failure to make out a prima facie case.
Ordered that the order is affirmed, without costs or disbursements.
The infant plaintiff was injured during a game of girls’ flag football organized by Syosset High School as part of “Spirit Week”. The infant plaintiff and her mother asserted a negli*410gence claim against the defendant school district on two theories: failure to provide adequate supervision and failure to instruct on reasonable safety precautions to be observed while engaging in the activity.
The evidence adduced at trial demonstrated that the game of flag football does not involve physical contact between players. The infant plaintiff testified that when a player on the opposing team reached across to the infant plaintiff’s left side to grab her flag, the two collided and the infant plaintiff flipped over the opposing player.
Giving the plaintiffs every favorable inference which could reasonably be drawn from the proof submitted, on this record there was no rational basis on which the jury could find that the school district was negligent (see, Rhabb v New York City Hous. Auth., 41 NY2d 200). Thompson, J. P., Kunzeman, Eiber and Sullivan, JJ., concur.